DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.
 
Response to Amendment
	The amendment filed 9/13/2021 does not place the application in condition for allowance.
	The rejections of the claims under 35 U.S.C. 101 and 112(a) are maintained.
	The previous rejections under 35 U.S.C. 112(b) are withdrawn due to Applicant’s amendment.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8, 10, 12-14, 16-20, 22, 25, and 26 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks credible utility.  The claims recite a power system that generates at least one of electrical energy and thermal energy comprising:…at least one vessel capable of maintaining a pressure of below, at or above atmospheric; reactants, the reactants comprising: H2O gas or vapor; H2 gas;…at least one ignition system comprising a source of electrical power to deliver electrical energy to initiate a plasma forming reaction from the reactants”. The reaction initiated that produces a plasma is allegedly due to catalysis from “hydrinos” comprised in the reactants. Page 33 of the instant specification: “The present disclosure is also directed to other reactors for producing increased binding energy hydrogen species and compounds of the present disclosure, such as dihydrino molecules and hydrino hydride compounds. Further products of the catalysis are power and optionally plasma and light depending on the cell type.”. The specification is replete with descriptions of the claimed system and its function which make it clear that the claimed formation of a plasma allegedly requires “hydrinos”, or complexes involving hydrinos. 
Page 26 recites: “In the present disclosure the terms such as hydrino reaction, H catalysis, H catalysis reaction, catalysis when referring to hydrogen, the reaction of hydrogen to form hydrinos, and hydrino formation reaction all refer to the reaction such as that of Eqs. (15-18)) of a catalyst defined by Eq. (14) with atomic H to form states of hydrogen having energy levels given by Eqs. (10) and (12). The corresponding terms such as hydrino reactants, hydrino reaction mixture, catalyst mixture, reactants for hydrino formation, reactants that produce or form lower-energy state hydrogen or hydrinos are also used interchangeably when referring to the reaction mixture that performs the catalysis of H to H states or hydrino states having energy levels given by Eqs. (10) and (12).” 
The specification, on pages 18 and 19, recite “Disclosed herein are catalyst systems to release energy from atomic hydrogen to form lower energy states wherein the electron shell is at a closer position relative to the nucleus. The released power is harnessed for power generation and additionally new hydrogen species and compounds are desired products" and "The predicted reaction involves a nonresonant, nonradiative energy transfer from otherwise stable atomic hydrogen to catalyst capable of accepting the energy".  
The claims are therefore drawn to a power system in which, according to Applicant, a plasma resulting from hydrino formation is a necessary step for energy generation. The hydrino reactant(s) are claimed to produce a hydrogen species that is asserted to exist in a state below the conventionally accepted “ground state”, in which n equals 1.  The lowest possible energy state in which a hydrogen atom may exist is where n equals 1, according to accepted science.  The number n may also take values greater than 1, but not below it.  See for instance, p. 141 of “Quantum Chemistry”, which states that the allowed values of the principal quantum number n of the hydrogen atom are integers 1 and above, and are forbidden from taking on non-integer values1. See MPEP §2107.01.
For this reason the claimed invention is inoperative and cannot produce a plasma or energy through formation of hydrinos because hydrinos do not and cannot exist based on the current state of accepted science.
Also see the Appendix attached to the Office Action mailed 4/7/2020, which shows the mathematical justification as to why conventional theory and experiment preclude the existence of hydrino atoms, which would allegedly result from reactions of the compounds recited in the present claims. That Appendix is incorporated from the Office Action of 2/28/2011 pertaining to U.S. Patent Application No. 12/153613 by Examiner Steven Kalafut. The Appendix applies directly to the presently claimed invention which requires a reaction involving hydrinos and which is drawn to a power system which generates energy from the reaction which produces hydrinos. It is emphasized that Endnote 1 of the Appendix shows that Schrödinger’s wave equation mandates that the value of n, has values of 1, 2, 3, and so on, and Endnote 5 shows that fractional values of n are also impermissible in light of the Uncertainty Principle.  The fourth full paragraph on page 19-14 of Bethe & Salpeter’s Quantum Mechanics of One- and Two- Electron Atoms (Plenum Publishing Corporation, New York, 1977) states that the “ground state” of hydrogen has n equaling 1.  When hydrogen atoms are combined with other atoms to form a molecule, the shared electrons would likewise exhibit a minimum energy level.  It is clear from the foregoing that fractional values for n cannot exist according to conventional scientific theories. “Orthogonality criterion for banishing hydrino states from standard quantum mechanics” to de Castro, “A critical analysis of the hydrino model” to Rathke, and “The hydrino and other unlikely states” to Dombey also specifically note the nonphysical nature of hydrino theory.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8, 10, 12-14, 16-20, 22, 25, and 26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
That which does not work cannot be described.
Claims 1, 3-6, 8, 10, 12-14, 16-20, 22, 25, and 26 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification does not enable one of ordinary skill in the art to make or use a power system that initiates a plasma forming reaction using H2O gas or vapor, H2 gas, and a molten metal, wherein the combination of at least one vessel and at least one ignition system comprising electrodes, a molten metal ignition system, and a source of electrical power initiate a plasma forming reaction from the reactants, the source of electrical power receiving electrical power from a power converter, in that it would require undue experimentation to do so. 
Factors to be considered in determining whether a disclosure would require undue experimentation include (i) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  These are set out in in re Wands, 858F. 2d 731, 737 and 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Each of the factors in Wands will be addressed as to their relevance to the lack of enablement for applicant’s claims.
(1) The Quantity of Experimentation Necessary
Figures 2H1-2H4, 2I1-2I33, and 5 of the instant drawings, and the accompanying discussion in the instant specification, describe a power system. Operating the system would entail finding the appropriate parameters of operating the system; that is, each of the parameters, including but not limited to the composition of the molten metal, flow rate of H2O gas or vapor and H2 and amount of electrical energy delivered needs to be determined in order to produce the plasma. The broadest claims recite no specific limitations as to what the plasma forming reaction is.  
(2) The Amount of Direction or Guidance Presented
The Applicant assets that the plasma forming reaction allegedly involves the production of “hydrinos”. Page 33 of the instant specification: “The present disclosure is also directed to other reactors for producing increased binding energy hydrogen species and compounds of the present disclosure, such as dihydrino molecules and hydrino hydride compounds. Further products of the catalysis are power and optionally plasma and light depending on the cell type.” The specification is replete with descriptions of the claimed system and its function which make it clear that the claimed reaction which produces a plasma allegedly requires “hydrinos”, or complexes involving hydrinos. While the reliance on hydrinos in a system cannot be enabled due to the lack of acceptance of their existence by the scientific community, the lack of enablement also spurs from the presently recited elements.
The disclosure recites that the plasma formation proceeds by the release of energy from atomic hydrogen; therefore a skilled artisan would understand that the claimed H2-O gas or vapor and/or the claimed H2 gas must break down into atomic hydrogen during the plasma formation. The specification, on pages 18 and 19, recite “Disclosed herein are catalyst systems to release energy from atomic hydrogen to form lower energy states wherein the electron shell is at a closer position relative to the nucleus. The released power is harnessed for power generation and additionally new hydrogen species and compounds are desired products" and "The predicted reaction involves a nonresonant, nonradiative energy transfer from otherwise stable atomic hydrogen to catalyst capable of accepting the energy". Further the H2O is understood to function as the catalyst in view of page 19 of the specification: “the nascent H2O molecule (not hydrogen bonded in solid, liquid, or gaseous state)… is predicted to serve as a catalyst to form H(1/4)”. While the specification discusses instrumentation such as steam generators and bubblers that can provide H2O into a vessel, Applicant does not explain how H2O gas or vapor can be made free of hydrogen bonding. Put another way, Applicant does not describe if specific conditions are required to produce water that is not hydrogen-bonded, and therefore if specific conditions are required to form a plasma from the reactants which include H2O.
Page 123 recites that a Pd-Ag membrane may dissociate molecular hydrogen into atomic hydrogen. The disclosure does not describe whether particular conditions need to be met to result in the dissociation of molecular hydrogen. Pages 164 and 171-173 discuss the use of molten silver or silver-copper in an embodiment. 
(3) The Existence of Working Examples
The specification includes details on forming power systems with different structures, and discussion of particular embodiments begins on page 162. Pages 172 and 173 specifically discuss two reactors: one in which H2O and H2 are allegedly adsorbed in or on a molten metal shot, which is thereafter subjected to electrical energy, resulting in the emission of light, and another in which electrical energy is sent through molten silver in the presence of gaseous H2O, resulting in the emission of light. The existence of atomic hydrogen is only presumed, and no discussion is made of how the H2O present is made to be nascent H2O. Applicant regards the examples as proof that hydrinos were formed in the plasma forming reaction.
Applicant provides no information regarding the sequence of reactions which are purported to occur, their reaction rates, or their yields; therefore a person having ordinary skill in the art is not provided sufficient information to determine the nature of the plasma formed from the reactants and how to produce it.
 (4) The Nature of the Invention
The alleged existence of hydrinos is considered by the Applicant to be foundational in the function of the claimed system. The source of the plasma produced by the claimed reaction of the claimed reactants, according to Applicant, is from the production of hydrinos. No other description of the production of plasma is provided. Regardless, the claimed power system requires, among other things, H2O gas or vapor and H2 gas which react in or with the molten metal to produce a plasma. A skilled artisan could not determine what sources the conditions necessary to produce the claimed plasma without undue experimentation.
The scientific community has held the belief for decades that hydrinos (and thus hydrino reactants) do not exist because hydrogen cannot exist below the “ground state” (n = 1).  (See the reasoning presented above with respect to the rejection under 35 U.S.C. §101 for inoperability, as well as the cited literature.).  
Accordingly, the nature of the invention is such that it would be startling if it were operative, thus requiring greater detail than that found in the above-mentioned parts of the specification for one of ordinary skill in the art to make and use the claimed invention without undue experimentation.  Applicant himself points out that the Mills theory predicts the existence of a previously unknown form of matter: hydrogen atoms and molecules having electrons of lower energy than the conventional “ground” state, called “hydrinos” and “dihydrinos”, respectively, where each energy level corresponds to a fractional quantum number (n).
(5) The State of the Prior Art; 6) The Relative Skill of Those in the Art; (7) The Predictability or Unpredictability of the Art
US Patent 9,994,450 discusses hydrinos in a similar way to that of the instant disclosure, but does not recite the necessity of H2O and atomic hydrogen for the production of plasma. There appears to be no other prior art showing hydrogen with a quantum number below 1, or even any prior art which would suggest that hydrogen with a quantum number below 1 could even exist in theory.  Applicant himself points out that the Mills theory predicts the existence of a previously unknown form of matter:  hydrogen atoms and molecules having electrons of lower energy than the conventional “ground state”, where each energy level corresponds to a fractional principal quantum number. Thus other than the Applicant, there appears to be no prior art which verifies the existence of so called hydrinos.
It would be most unpredictable that the hydrogen atom could exist below the “ground state” (n=1), or be present in a compound at such a state. It would also be unpredictable that energy could be extracted from hydrogen atoms in transforming them into such a state. Even the most highly skilled physicists were of the opinion that hydrogen cannot exist below the “ground state” and thus hydrinos and hydrino reactants do not and cannot exist.  
 (8) The Breadth of the Claims
The claims recite a reaction mixture comprising H2O gas or vapor, H-2 gas, and molten metal, acting as reactants capable of producing a plasma based on an ignition event. The molten metal may be one of myriad metals. A source of electrical power is required, which can vary over a factor of 5000 in voltage and 100 in current. Despite the numerous chemical formulae included throughout their disclosure, and the examples provided in the disclosure, a skilled artisan would not be capable of producing a power system that functions as required by the claims without undue experimentation.
The plasma capable of generated by the reaction of the sources of the claims imply the presence of at least one hydrogen species presently called a "hydrino". Due to the reasons shown before for the inoperability pertaining to a catalyst to produce a hydrino atom, which for reasons stated above, cannot exist, the claims would not be enabled.
Considering all of the above factors, one skilled in the art could not make and/or use the claimed invention without undue experimentation, with the expectation of impossible results.

Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive. Applicant’s arguments regarding the validity of hydrino theory has been respectfully considered, but those arguments cannot overcome the overwhelming scientific consensus that hydrogen atoms cannot have an energy level below that corresponding to a principal quantum number n = 1 (see for instance, p. 141 of “Quantum Chemistry”). In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive, as the quantum theory describing the behavior of the hydrogen atom has remained accepted science for over one hundred years.
At issue with regard to the rejection under 101 and 112(a) enablement is that the claimed system recites a plasma formed by a reaction between the recited reactants. The Applicant asserts and claims that the observed burst of light is indicative of a plasma. The term “plasma” has a plain meaning; a skilled artisan would understand a plasma to be a particular form of matter comprising charged particles (see https://en.wikipedia.org/wiki/Plasma_(physics), retrieved by Examiner on 11/18/2022). MPEP §2111.01.I. Therefore a skilled artisan would explore the Applicant’s disclosure to attempt to understand the evidence. The explanation for the observed burst of light provided in Applicant’s disclosure is that the burst of light results from a plasma formed in conjunction with production of hydrinos. Thus a skilled artisan is directed to make and/or use the invention by producing hydrinos in a chemical reaction. Hydrinos cannot exist, and the invention is not enabled.
If Applicant is of the opinion that the Examiner’s consideration of their arguments is deficient, Applicant is directed to the other statutory procedures made clear in the MPEP. 
The instant claims include both structural and functional language. The Examiner notes that if functional language such as “generates at least one of electrical energy and thermal energy” and “initiate a [the] plasma forming reaction from the reactants”, “wherein the source of electrical power receives electrical power from the power converter”, and the like, were struck from the claims, the broadest reasonable interpretation of the claims would necessarily change. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Ryan S. Cannon
Primary Examiner
Art Unit 1726



/RYAN S CANNON/Primary Examiner, Art Unit 1726